Bao, Chief Judge:
The merchandise covered by the protests listed in the schedule annexed to this decision and made a part hereof consists of vinyl bags which were assessed with duty at the rate of 20 per centum ad valorem by similitude as provided in paragraph 1559(a) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1954, to manufactures, wholly or in chief value of cotton, not specially provided for, under paragraph 923 of said tariff act, as modified.
It is claimed in said protests that said merchandise is properly dutiable at the rate of 12*4 per centum ad valorem, by similitude as provided in said paragraph 1559(a), as amended, supra, to manufactures composed wholly or in chief value of india rubber, not specially provided for, under paragraph 1537(b) of said tariff act, as modified by the Protocol of Terms of Accession by Japan to the General Agreement on Tariffs and Trade, 90 Treas. Dec. 234, T.D. 53865, supplemented by Presidential notification, 90 Treas. Dec. 280, T.D. 53877.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEBEBY STIPULATED AND AGBEED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked with the TOM (Examiner’s Initials) by Examiner J. Thompson (Examiner’s Name) on the invoices covered by the protests on the schedule attached hereto and made a part hereof was assessed with duty at the rate of 20% ad valorem under the provisions of paragraph 1559/923 of the Tariff Act of 1930, as modified, by T.D. 51802 and 54108 [sic] consist of vinyl bags classified as manufactures of cotton n.s.p.f. and is claimed to be properly dutiable by similitude to manufactures in chief value *9of India Iiubber n.s.p.f. at the rate of 12%% ad valorem under the provisions of paragraph 1559/1531 (b) as modified, by T.D. 53865 and 53871.
That the subject merchandise is most similar in use to manufactures in chief value of India [Rubber.
IT IS FURTHER STIPULATED AND AGREED by and between the parties hereto that the instant protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A” as aforesaid.
Upon the agreed statement of facts, we hold that the merchandise here in question, identified by invoice items marked and checked as aforesaid, is dutiable at the rate of 12% per centum ad valorem by similitude, as provided in said paragraph 1559(a) as amended, to manufactures composed wholly or in chief value of india rubber, not specially provided for, under paragraph 1531 (b) of said Tariff Act, as modified, supra. The claim in the protests to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.